On Motion for Rehearing.
A majority of this court have decided that the evidence taken on the motion for new trial, with reference to the alleged misconduct of the jury is sufficient to show that the statement made by some juror with reference to the effect the use of drugs had on some persons that he ktiew, occurred during the deliberation of the jury and before they had arrived at a verdict. Therefore, our holding in the original opinion to the contrary is withdrawn and we now hold that the evidence is sufficient to show that the statements were made before the jury had arrived at a verdict. This, however, does not change our original disposition of the case. The record shows that when these statements were made that some member of the jury admonished such juror, in effect, that it would be improper to consider such matters, and that it was an entirely different matter where drugs were used by drug addicts and where drugs were administered to a sick patient by a doctor. This apparently ended the improper discussion and same was thereafter not considered by the jury. *847No juror testified that the statement influenced his verdict.
The trial judge, who heard all of the testimony, overruled appellants’ motion for a new trial. The record does not show that the jury were ever in disagreement as to what their answer should be to the special issue submitted, but, rather, indicates that they were all unanimous in favor of answering the issue in the manner in which they did answer it, from the very beginning.
We cannot say in this case that the trial judge abused his discretion in overruling appellants’ motion for new trial. Blue Diamond Motor Bus Co. v. Hale (Tex.Civ.App.) 69 S.W.(2d) 228; Bradley v. T. & P. Ry. Co. (Tex.Com.App.) 1 S.W.(2d) 861; So. Traction Co. v. Wilson (Tex.Civ.App.) 241 S.W. 636.
Appellants’ motion for rehearing will be overruled.